Citation Nr: 0903772	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypotension, 
claimed as vertigo, to include as secondary to tinnitus.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a right shoulder 
disorder.  

6.  Entitlement to service connection for a left shoulder 
disorder.  

7.  Entitlement to service connection for eczema.  

8.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1957 to December 
1958 and from April 1962 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case was remanded by the Board in July 2007 for further 
development of the evidence.  The requested actions have been 
completed to the extent possible, and the case is now read 
for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a bilateral hearing loss disability.  

2.  The medical evidence does not show that the veteran 
currently has tinnitus that is due to injury or disease in 
service.  

3.  The greater weight of the competent, credible evidence 
shows that the veteran does not currently have a chronic 
disorder characterized by hypotension that is due to injury 
or disease in service.  

4.  The greater weight of the competent, credible evidence 
shows that the veteran's current low back disorder did not 
result from injury or disease in service.  

5.  The greater weight of the competent, credible evidence 
shows that the veteran's current right shoulder disorder did 
not result from injury or disease in service.  

6.  The greater weight of the competent, credible evidence 
shows that the veteran does not currently have a left 
shoulder disorder that resulted from injury or disease in 
service.  

7.  The evidence does not show that the veteran currently has 
eczema.  

8.  The evidence shows that the veteran's current psoriasis 
is related to service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  

2.  The criteria are not met for service connection for 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  The criteria are not met for service connection for 
hypotension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  The criteria are not met for service connection for a low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


5.  The criteria are not met for service connection for a 
right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

6.  The criteria are not met for service connection for a 
left shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

7.  The criteria are not met for service connection for 
eczema.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

8.  The criteria are met for service connection for 
psoriasis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hearing loss and tinnitus

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss or tinnitus becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service medical records are silent for any complaints of 
hearing loss or tinnitus.  At the time of a periodic 
examination in July 1975, the veteran denied having any 
history of hearing loss.  Further, on audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
10
10
15
15
Left
20
10
5
10
25

The post-service treatment records are also silent for any 
complaints of hearing loss or tinnitus until April 2002.  A 
private clinic note during that month reflects the veteran's 
presentation with intermittent left ear pain with decreased 
hearing bilaterally for the previous two days.  The record 
indicates that the veteran had a history of cerumen 
infection, noting that his ear canals were cleaned out the 
previous year.  In April 2002, the veteran denied any 
associated drainage from his ears, tinnitus, or vertigo.  On 
examination, both ear canals were occluded with cerumen, 
which was completely removed and the canals were irrigated; 
both tympanic membranes were then noted to be somewhat 
dullish gray, without any perforations or signs of infection.  
No audiometric testing was conducted.  

The Board observes that the audiometric data obtained in 1975 
do not meet the criteria for hearing loss disability.  
Moreover, there is no evidence that the veteran currently has 
a hearing loss disability.  Although the veteran complained 
of hearing loss of two days' duration in 2002, the treatment 
record indicates that that hearing loss was apparently due to 
bilateral cerumen impaction.  In addition, other than his 
current claim, there is no evidence that the veteran 
currently has tinnitus, and there is no medical evidence that 
any current tinnitus is in any way related to service.  

Thus, lacking any evidence that the veteran had hearing loss 
or tinnitus during service or at any time during the more 
than three decades since his separation from service, or that 
he currently has a hearing loss disability or tinnitus, the 
criteria for service connection are not met.  See also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the foregoing reasons, the claims for service connection 
for hearing loss and tinnitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hypotension 

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The service medical records are silent for any notation of 
hypotension or vertigo.  The post-service treatment records 
are also silent for any complaints related to hypotension or 
vertigo until July 2002, when the veteran was seen in the 
clinic complaining of feeling dizzy or faint whenever he 
would get up from a sitting or lying position for the 
previous four or five days.  The examiner diagnosed 
orthostatic hypotension, with a differential diagnosis of 
questionable side effect of Parkinson's disease, versus 
hypovolemia from lack of fluid intake versus medication 
effect.  Service connection has not been established for 
Parkinson's disease.  Concerning medication, it was noted 
that the veteran's numerous medications included 
diphenhydramine as needed, but he denied taking it on a daily 
basis, and the veteran insisted that he had the episodes of 
dizziness without having used the diphenhydramine.  The 
record does not indicate whether he the veteran was taking 
that medication for a service-connected disability.  The 
Board also notes that the examiner indicated that blood 
pressure readings at that time did show evidence of 
orthostasis.  

There is no evidence that the veteran had any episodes of 
hypotension, vertigo, or dizziness during service or for many 
years after service.  Moreover, there is no medical evidence 
linking any current disorder manifest by hypotension, 
vertigo, or dizziness to service or to any service-connected 
disability.  

For the foregoing reasons, the claim for service connection 
for hypotension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Low back disorder

The veteran's service treatment records show several 
instances from 1960 to 1972 when he complained of low back 
pain or a backache.  Each of those complaints, however, 
accompanied genitourinary complaints and was apparently felt 
to be a symptom of the chronic prostatitis that was diagnosed 
each time.  The service records otherwise do not reflect any 
back complaints or pertinent abnormal clinical findings, nor 
do they show a diagnosis of any chronic back disorder.  
Significantly, at the time of the periodic examination in 
July 1975, the veteran specifically denied having a history 
of recurrent back pain.  Although the veteran has asserted 
that he injured his back in a parachute accident, the service 
treatment records do not reflect such an accident, nor do 
they reflect any back complaints or clinical findings that 
might be attributable to such an accident.  

The post-service treatment records are also silent for any 
low back complaints for many years.  However, they do show 
that the veteran fell from a height of 10-12 feet in October 
2000, landing on his right shoulder and hip.  Although he did 
not report any back complaints at that time, a clinic record 
dated in February 2001 notes his complaint of low back pain 
since the fall.  Radiological studies had reportedly shown 
grade I spondylolisthesis at L4-5.  The examiner in 
February 2001 listed a diagnosis of disk herniation of the 
lumbar spine at L4-5.  An outpatient report dated in October 
2001 notes the veteran's history of low back pain for 
"multiple years," with an increase over the previous year.  

Subsequent treatment of the veteran's back complaints 
included physical therapy, epidural injections, and pain 
medication, and in early 2003, he underwent a laminectomy at 
L5, with fusion of L4, L5, and S1, which was not helpful in 
reducing his symptoms.  

A VA compensation examination was conducted in August 2008.  
At that time, the veteran reported baseline low back pain 
rated 7/10, with occasional radiation to both buttocks and 
both lateral thighs to the knees.  Asked to provide an 
opinion as to whether the veteran's low back disorder was 
linked to service, the examiner noted that the episodes of 
low back pain in service did not show any evidence of 
chronicity, and that, considering the fall the veteran 
sustained in 2000, as well as the passage of so many years 
since his separation from service in 1977, it was less likely 
as not that his current back condition was related to his 
military service.  

In this case, although the service treatment records do show 
some complaints of low back pain, the record does not 
indicate that the noted in-service complaints represented a 
chronic low back disorder.  In addition, there is no evidence 
of any low back complaints after the veteran's separation 
from service for more than 20 years, when he sustained an 
apparent significant injury due to a fall in October 2000.  
The Board recognizes that a clinic report in October 2001 
notes that he had had low back pain for "multiple years."  
However, that one notation, by itself, is not sufficient to 
show a history of chronic low back pain since his separation 
from service.  

Further, there is no medical evidence linking the veteran's 
current low back disorder to the instances of reported back 
pain in service.  Moreover, the opinion by a VA physician in 
August 2008 specifically indicates that the current back 
disorder is not related to service.  

Thus, in the absence of evidence showing that the veteran's 
current low back disorder is related to an injury or disease 
in service, the criteria for service connection are not met.  
Therefore, the claim for service connection for a low back 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  Again, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Shoulder disorders

The service treatment records are completely silent for any 
complaints or abnormal clinical findings regarding the 
veteran's shoulders, except for one entry in July 1972 noting 
an abrasion of the left deltoid that was cleaned and dressed.  
That note did not mention any complaints regarding the 
shoulder joint, nor did the examiner list any clinical 
findings indicative of injury to the shoulder joint.  
Further, at the time of the veteran's periodic examination in 
July 1975, he specifically indicated that he had no history 
of swollen or painful joints, arthritis, rheumatism, 
bursitis, or a painful or "trick" shoulder.  As noted 
above, although he has contended that he sustained an injury 
during service due to a parachute accident, the service 
records do not reflect such an accident, nor do they show any 
complaints or clinical findings indicative of such an 
accident.  

The post-service treatment records are also silent for any 
indication of shoulder complaints until October 2000, when 
the veteran was seen two weeks after he had fallen 10 feet 
off a ladder.  He complained of right shoulder pain, and 
decreased range of motion of the right shoulder was noted.  
Subsequent clinic records contain a diagnosis of impingement 
syndrome and possible partial tear of the rotator cuff, and 
also severe osteoarthritis, of the right acromioclavicular 
joint.  The records show the veteran later underwent surgery 
on his right shoulder.  A record dated in February 2002 
contains a statement that the veteran was being prepared for 
arthroscopic surgery of the left shoulder, and contains an 
assessment of shoulder impingement syndrome, but that is the 
only record referring to problems with the veteran's left 
shoulder; the other records are completely silent for left 
shoulder complaints or pertinent abnormal clinical findings.  
The private treatment records do not show that any examiner 
related the veteran's right shoulder condition to service, or 
even suggested such a relationship.  

A VA compensation examination was conducted in August 2008.  
The veteran reported to that examiner that he had injured his 
right shoulder due to heavy lifting during service.  He 
stated that he was told that it was a rotator cuff problem 
and would require surgery.  The veteran indicated that he was 
treated during service with pain medication and Valium.  He 
also reported that he had had surgery on the right shoulder 
in the early 1980's, but he had seen very little improvement 
since the surgery.  The examiner diagnosed internal 
derangement of the right shoulder.  He further stated that, 
without evidence of injury to the right shoulder in the 
service treatment records and lacking evidence in the post-
service treatment records to confirm chronicity of the 
problem, "it is difficult to connect his [current] right 
shoulder [disorder]" to service.  The examiner concluded 
that it is less likely as not that the veteran's current 
right shoulder condition is related to his military service.  

The Board finds that the veteran's statements to the August 
2008 VA examiner regarding a right shoulder injury in 
service, with continued problems with the shoulder after 
service necessitating surgery in the early 1980's, not to be 
credible.  The service treatment records, including the 
veteran's own statements during service, do not support the 
occurrence of a right shoulder injury or any right shoulder 
problems during service.  Moreover, the post-service 
treatment records do not indicate any right shoulder problem 
prior to the October 2000 fall in which the veteran sustained 
a right shoulder injury which, the records show, required 
right shoulder surgery in 2002.  Further, the VA examiner in 
August 2008 also clearly considered the veteran's reported 
history and discounted it in light of the lack of any medical 
evidence showing any right shoulder problems until many years 
after his separation from service.  

The Board finds that the evidence does not show that the 
veteran's current right shoulder disorder is in any way 
related to service.  Further, the evidence does not 
demonstrate that the veteran currently has any current left 
shoulder disorder or that any left shoulder he may have is 
related to service.  

For the foregoing reasons, the claims for service connection 
for right and left shoulder disorders must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Eczema and psoriasis

The service medical records show that the veteran was seen on 
numerous occasions for various skin complaints.  Various 
diagnoses were listed, including localized impetigo, herpes 
zoster, acute dermatitis of unknown origin, recurrent 
urticaria, contact dermatitis, seborrheic dermatitis, tinea 
cruris, eczema, and psoriasis.  

The veteran's post-service treatment records reflect numerous 
instances of treatment for skin complaints beginning shortly 
after his separation from service and extending through 2002.  
Various diagnoses, including localized impetigo, erythematous 
rash, herpes zoster, seborrheic dermatitis, seborrhea, tinea 
corporis, contact dermatitis, eczema, and psoriasis were 
assigned, and the involved areas included the veteran's 
scalp, face, neck, trunk, back, anterior forearms, elbows, 
scrotal areas, medial thighs, and popliteal spaces.  Various 
topical and oral medications were tried, with little relief 
for the veteran.  

Pursuant to the Board's remand, a VA compensation skin 
examination was conducted in August 2008.  The examiner noted 
the veteran's complaint of intermittent dry, itchy skin.  The 
only significant clinical finding was dry, scaling, flaking, 
slightly erythematous skin on the dorsum of the foot and the 
posterior left ankle.  The examiner diagnosed psoriasis.  
Noting that the veteran was treated for a number of different 
dermatologic disorders during service, including psoriasis, 
and that he currently had a psoriatic rash, the examiner 
opined that the veteran's current skin condition was the same 
as the condition in service.  

Service connection has previously been established for 
chronic tinea infections.  

The Board observes that the only skin disorder that has been 
noted since the veteran filed his service connection claim in 
2002 has been psoriasis.  In light of the August 2008 VA 
compensation examiner's opinion that the veteran's psoriasis 
at the time of that examination was the same condition as he 
had during service, the criteria for service connection for 
psoriasis are met.  Accordingly, service connection for 
psoriasis is granted.  

The Board recognizes that eczema was diagnosed during service 
and also on at least one occasion after service.  However, 
because eczema has not been reported by any examiner since 
the veteran filed his service connection claim, including at 
the time of the August 2008 VA compensation examination, the 
Board finds that that disorder is not currently present.  
Therefore, service connection for eczema is not established.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, service connection for eczema must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board observes that the required notice was provided 
before the adverse decision in June 2003.  There was no error 
in providing the required notice prior to the adverse 
decision.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Also, both prior 
to the hearing scheduled in May 2006 and in October 2007, the 
veteran was given notice of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for hypotension, claimed as vertigo, to 
include as secondary to tinnitus is denied.  

Service connection for a low back disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for eczema is denied.  

Service connection for psoriasis is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


